          Case: 20-1986 Document:
Case 2:17-cr-20032-SFC-EAS ECF No.8-1   Filed: 12/31/2020
                                   60, PageID.790            Page: 1Page 1 of 2
                                                    Filed 12/31/20                                 (1 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: December 31, 2020




Mr. Dupree Rich
F.C.I. Milan
P.O. Box 1000
Milan, MI 48160

                     Re: Case No. 20-1986, USA v. Dupree Rich
                         Originating Case No. : 2:17-cr-20032-1

Dear Mr. Rich,

  The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Julie Anne Connor
                                                 Case Manager
                                                 Direct Dial No. 513-564-7033

cc: Ms. Jeanine M. Brunson
    Ms. Erin Lange Ramamurthy
    Mr. David J. Weaver

Enclosure

No mandate to issue
          Case: 20-1986 Document:
Case 2:17-cr-20032-SFC-EAS ECF No.8-2   Filed: 12/31/2020
                                   60, PageID.791            Page: 1Page 2 of 2
                                                    Filed 12/31/20                                    (2 of 2)




                                          Case No. 20-1986

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER

UNITED STATES OF AMERICA

               Plaintiff - Appellee

v.

DUPREE RICH

               Defendant - Appellant



     Appellant having previously been advised that failure to satisfy certain specified

obligations would result in dismissal of the case for want of prosecution and it appearing that the

appellant has failed to satisfy the following obligation(s):

         The proper fee was not paid by November 18, 2020

     It is therefore ORDERED that this cause be, and it hereby is, dismissed for want of

prosecution.

                                                   ENTERED PURSUANT TO RULE 45(a),
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


Issued: December 31, 2020
                                                   ___________________________________
